Citation Nr: 0630559	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated as 60 percent disabling.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946.  

This matter comes to the Board of Veterans Appeals (Board) 
from November 2002 and January 2003 rating decisions of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of the evaluation for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On October 4, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal as to the issue of an increased 
rating for pulmonary tuberculosis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant through his representative as to the issue of 
increased rating for pulmonary tuberculosis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Pulmonary Tuberculosis

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2005).  
On October 4, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal as to the issue of an increased 
rating for pulmonary tuberculosis is requested.  The 
appellant has withdrawn his appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of an 
increased rating for pulmonary tuberculosis and it is 
dismissed.


ORDER

The appeal as to the issue of an increased rating for 
pulmonary tuberculosis is dismissed.


REMAND

Bilateral Hearing Loss

In support of his claim, the veteran has submitted two 
private audiological reports.  However, the Board is unable 
interpret audiograms which are presented in graphic rather 
than numerical form.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (the Board may not interpret graphical representations 
of audiometric data); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Such is the case here.  In addition, 
although speech recognition scores were provided, it is 
unclear if the testing for hearing loss was conducted by a 
state-licensed audiologist and whether the speech recognition 
scores were yielded via a controlled speech discrimination 
test (Maryland CNC).  See 38 C.F.R. § 4.85(a) (2005).

In light of the foregoing, the Board finds that the veteran 
should be given the opportunity to provide evidence that the 
private hearing tests were conducted by a state-licensed 
audiologist, included a controlled speech discrimination test 
(Maryland CNC), and to provide the audiograms in numerical 
rather than graphic form in accordance with the provisions of 
38 C.F.R. § 4.85 (a), (d) (2005).  He may also submit new 
audiological evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given the 
opportunity to provide evidence that the 
private hearing tests were conducted by a 
state-licensed audiologist, included a 
controlled speech discrimination test 
(Maryland CNC), and to provide the audiograms 
in numerical rather than graphic form in 
accordance with the provisions of 38 C.F.R. 
§ 4.85 (a), (d) (2005).  The veteran may also 
submit new audiological evidence.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


